Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 4-8, 17-28 and 32-42, species of Fig. 2A in the reply filed on 10/04/2022 is acknowledged.  Thus, claims 14-8, 17-28 and 32-42 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 recites the limitation "the space”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21 and 26-28 recite the limitation "the structure supporting the microporous matrix”.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 34, the limitation, "may be" renders the claim indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes. 
Claims 5-8, 17-20, 22-25, 32-33 and 35-42 are rejected as being dependent form a rejected base claim. 


Allowable Subject Matter
Claims 4-8, 17-28 and 32-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774